Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11-30-2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic Municipal Money Market Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments98.8% Rate (%) Date Amount ($) Value ($) Alabama2.8% Birmingham Industrial Development Board, Revenue (Diamond Displays, Inc. Project) (LOC; Regions Bank) 12/7/08 2,175,000 a Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 12/1/08 1,600,000 a Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 12/7/08 2,300,000 a Haleyville Industrial Development Board, Revenue (Door Components, LLC Project) (LOC; Regions Bank) 12/7/08 1,800,000 a Jefferson County, Sewer Revenue Capital Improvement Warrants 2/1/09 1,780,000 b Colorado3.8% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 12/7/08 5,000,000 a Colorado Educational and Cultural Facilities Authority, Revenue (Clyfford Still Museum Project) (LOC; Wells Fargo Bank) 12/7/08 2,000,000 a Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/08 3,500,000 a Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 12/7/08 2,610,000 a District of Columbia2.5% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 12/7/08 6,350,000 a,c District of Columbia, Revenue (Idea Public Charter School) (LOC; Allfirst Bank) 12/7/08 2,100,000 a Florida11.1% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/08 2,835,000 a,c Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 6/1/09 Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; SunTrust Bank) 12/1/08 14,000,000 a Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 12/7/08 1,370,000 a Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (LOC; Regions Bank) 12/7/08 10,000,000 a Georgia.9% Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 12/7/08 3,000,000 a Idaho.4% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 12/1/08 1,545,000 a Illinois1.7% Illinois Development Finance Authority, Revenue (Aurora Central Catholic High School) (LOC; Allied Irish Banks) 12/7/08 1,000,000 a Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 12/7/08 1,100,000 a Illinois Finance Authority, Revenue (Elgin Academy Project) (LOC; Charter One Bank N.A.) 12/7/08 2,185,000 a Northbrook Park District, Limited Tax Park GO Notes 12/1/08 1,675,000 Indiana2.1% Elkhart County, Revenue (Hubbard Hill Estates, Inc. Project) (LOC; Fifth Third Bank) 12/7/08 3,135,000 a Indiana Bond Bank, State Revolving Fund Program Revenue 2/1/09 1,145,000 Indianapolis Local Public Improvement Bond Bank, Notes 1/8/09 3,000,000 Iowa1.5% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 12/7/08 5,000,000 a Kansas1.3% Kansas Development Finance Authority, MFHR (Delaware Highlands Assisted Living Project) (LOC; FHLB) 12/7/08 2,500,000 a Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 12/7/08 1,800,000 a Kentucky1.5% Williamstown, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 12/7/08 5,000,000 a Louisiana1.8% Ascension Parish, Revenue (BASF Corporation Project) 12/1/08 2,800,000 a Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Price LeBlanc Facility, L.C. Project) (LOC; Regions Bank) 12/7/08 3,500,000 a Maryland.5% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 12/7/08 1,740,000 a Massachusetts4.4% Massachusetts Development Finance Agency, Revenue (Carleton-Willard Village) (LOC; Bank of America) 12/7/08 150,000 a Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 12/7/08 11,000,000 a Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5/14/09 4,000,000 Michigan6.0% Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/7/08 6,950,000 a Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/7/08 6,090,000 a Michigan Strategic Fund, LOR (NSS Technologies Project) (LOC; Wachovia Bank) 12/7/08 4,000,000 a Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 12/7/08 3,490,000 a Minnesota3.1% Metropolitan Council, GO Notes 3/1/09 2,440,000 Minneapolis-Saint Paul Metropolitan Airports Commission, GO Notes Revenue, Refunding 1/1/09 3,135,000 Minneapolis-Saint Paul Metropolitan Airports Commission, Senior Airport Revenue, Refunding 1/1/09 1,500,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 12/7/08 3,435,000 a Nevada4.5% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/08 15,500,000 a New York1.5% Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 2/12/09 5,000,000 North Carolina5.3% Iredell County Industrial Facilities and Pollution Control Financing Authority, IDR (C.R. Onsrud, Inc. Project) (LOC; Wachovia Bank) 12/7/08 2,970,000 a North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 12/7/08 4,000,000 a North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 12/7/08 6,335,000 a,c Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 12/7/08 5,000,000 a Oklahoma4.3% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; SunTrust Bank) 12/7/08 7,500,000 a,d Tulsa, GO Notes 3/1/09 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2/17/09 Pennsylvania11.5% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 12/1/08 4,930,000 a Bucks County Industrial Development Authority, Revenue (Christian Life Center Project) (LOC; Wachovia Bank) 12/7/08 1,600,000 a Chester County Industrial Development Authority, Revenue (YMCA of the Brandywine Valley Project) (LOC; Fulton Bank) 12/7/08 3,500,000 a Delaware County Authority, Revenue (White Horse Village Project) (LOC; Citizens Bank of Pennsylvania) 12/1/08 1,600,000 a Delaware County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 12/3/08 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 12/7/08 8,000,000 a Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 12/7/08 2,400,000 a Lancaster Industrial Development Authority, Revenue (Student Lodging and Student Services Project) (LOC; Fulton Bank) 12/7/08 3,810,000 a North Lebanon Township Municipal Authority, Sewer Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/7/08 3,275,000 a Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 4/9/09 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 12/7/08 5,000,000 a Tennessee8.4% Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Convenant Health) (LOC; SunTrust Bank) 12/1/08 5,000,000 a Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, MFHR (The Fountain Apartments Project) (LOC; Fifth Third Bank) 12/7/08 10,000,000 a Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 12/7/08 3,930,000 a,c Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 12/7/08 7,905,000 a,c Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 1/12/09 2,071,000 Texas7.6% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 12/7/08 3,225,000 a Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 12/1/08 8,400,000 a Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 12/1/08 5,600,000 a Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 12/7/08 5,945,000 a San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 1/23/09 3,000,000 Vermont1.8% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 12/2/08 5,300,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; M&T Bank) 12/7/08 800,000 a Virginia2.6% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 12/7/08 2,855,000 a Roanoke Industrial Development Authority, IDR (Virginia Transformer Corporation) (LOC; SunTrust Bank) 12/7/08 960,000 a Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 7/1/09 Washington.8% Port Chehalis Industrial Development Corporation, Revenue (JLT Holding LLC Project) (LOC; Key Bank) 12/7/08 2,735,000 a Wisconsin5.1% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 12/7/08 3,350,000 a Wisconsin Health and Educational Facilities Authority, Revenue (Amery Regional Medical Center, Inc.) (LOC; Fifth Third Bank) 12/7/08 8,000,000 a Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 12/7/08 3,115,000 a Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 9/17/09 Total Investments (cost $339,200,587) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $27,355,000 or 8.0% of net assets. d Purchased on a delayed delivery basis. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Basic New Jersey Municipal Money Market Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments96.7% Rate (%) Date Amount ($) Value ($) Bound Brook Borough, GO Notes (General Improvement) (Insured; FSA) 3.75 2/15/09 325,000 325,793 Bradley Beach Borough Board of Education, GO Notes 3.25 6/1/09 100,000 100,440 Brick Township Municipal Utilities Authority, Revenue, Refunding 4.50 12/1/08 650,000 650,000 Brigantine, GO Notes 3.75 1/15/09 660,000 661,071 Brigantine, GO Notes, BAN 3.00 8/5/09 2,565,000 2,578,576 Burlington County, GO Notes (County College) 2.10 6/15/09 600,000 599,901 Burlington County Bridge Commission, County-Guaranteed Pooled Loan Revenue (Governmental Loan Program) 3.75 12/15/08 305,000 305,074 Camden County Improvement Authority, County Guaranteed Revenue (County Capital Program) (Insured; FSA) 3.50 12/1/08 460,000 460,000 Cape May County Municipal Utilities Authority, Sewer Revenue, Refunding (Insured; MBIA, Inc.) 5.25 1/1/09 235,000 235,391 Carlstadt Borough Board of Education, GO Notes (Insured; FSA) 4.00 5/1/09 250,000 251,727 Chester Township, GO Notes (Insured; FSA) 3.00 2/1/09 435,000 435,724 Cumberland County Improvement Authority, County Guaranteed Solid Waste System Revenue (Insured; MBIA, Inc.) 4.25 1/1/09 100,000 100,112 Delaware River and Bay Authority, Revenue 5.10 1/1/09 125,000 125,324 Delaware River and Bay Authority, Revenue (Insured; MBIA, Inc.) 3.25 1/1/09 100,000 100,012 East Greenwich Township Board of Education, GO Notes 3.63 4/15/09 125,000 125,533 Essex County Improvement Authority, GO Notes, LR, Refunding (County Jail and Youth House Projects) 5.00 12/1/08 250,000 252,500 Essex County Improvement Authority, Pooled Governmental Loan Program Revenue (LOC; Wachovia Bank) 1.25 12/7/08 2,100,000 a 2,100,000 Gloucester Township, GO Notes, BAN 2.50 9/9/09 1,690,000 1,694,857 Hawthorne Borough, GO Notes (General Improvement) (Insured; Assured Guaranty) 9/1/09 Hazlet Township, GO Notes (Insured; Assured Guaranty) 8/1/09 Howell Township, GO Notes, Refunding 1/1/09 Hudson County, GO Notes (County College Bonds) 7/15/09 Jersey City Municipal Utilities Authority, Sewer Revenue, Refunding (Insured; FSA) 12/1/08 Kingsway Regional High School District Board of Education, GO Notes 1/15/09 Lawrence Township, GO Notes (General Improvement) 1/15/09 Little Ferry Borough Board of Education, GO Notes (School Bonds) 6/15/09 Long Branch, GO Notes, BAN 8/14/09 Lower Township Municipal Utilities Authority, Revenue 12/1/08 Mahwah Township, GO Notes (General Improvement) 12/1/08 Mantua Township, GO Notes 8/1/09 Medford Township, GO Notes 7/1/09 Medford Township, GO Notes (Insured; FSA) 7/15/09 Mercer County Improvement Authority, LR (Governmental Leasing Program) 12/15/08 Monmouth County, GO Notes 1/15/09 Monmouth County, GO Notes 1/15/09 Monmouth County Improvement Authority, Governmental Loan Revenue 12/1/08 Montclair, GO Notes, Refunding 1/15/09 Morristown, GO Notes (Various Capital Improvements) 5/1/09 Morristown, GO Notes, Refunding (Insured; FSA) 2/1/09 New Jersey, COP (Equipment Lease Purchase Agreement) 6/15/09 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 6/15/09 New Jersey, GO Notes (Various Purposes) 2/1/09 125,000 b New Jersey, GO Notes (Various Purposes) 2/1/09 150,000 b New Jersey Building Authority, State Building Revenue, Refunding 12/15/08 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 12/7/08 420,000 a New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 12/7/08 525,000 a New Jersey Economic Development Authority, EDR (ARND LLC Project) (LOC; Comerica Bank) 12/7/08 2,430,000 a New Jersey Economic Development Authority, EDR (Lakewood Baseball Project) 12/1/08 New Jersey Economic Development Authority, EDR (Parke Place Associates Project) (LOC; Commerce Bank NA) 12/7/08 6,485,000 a New Jersey Economic Development Authority, EDR (Services for Children with Hidden Intelligence, Inc. Project) (LOC; Fulton Bank) 12/7/08 6,500,000 a New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 12/7/08 1,265,000 a New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 12/7/08 1,300,000 a New Jersey Economic Development Authority, LR (State Office Buildings Projects) 6/15/09 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 7/1/09 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank N.A.) 12/7/08 165,000 a New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, L.L.C. Projects) (LOC; Commerce Bank NA) 12/7/08 650,000 a New Jersey Economic Development Authority, Revenue (The Peddie School Project) 2/1/09 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/09 650,000 654,195 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 3/1/09 275,000 277,014 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/09 700,000 709,756 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/09 500,000 c 510,843 New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Bank of America) 1.23 12/7/08 1,895,000 a,d 1,895,000 New Jersey Educational Facilities Authority, Revenue, Refunding (Institute for Advanced Study Issue) (Liquidity Facility; Wachovia Bank) 2.25 12/7/08 5,600,000 a 5,600,000 New Jersey Environmental Infrastructure Trust, Wastewater Treatment Revenue, Refunding (Financing Program) 5.00 3/1/09 150,000 150,945 New Jersey Health Care Facilities Financing Authority, Department of Human Services LR (Greystone Park Psychiatric Hospital Project) 5.00 9/15/09 250,000 255,218 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center) (LOC; Wachovia Bank) 2.90 12/7/08 1,500,000 a 1,500,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Community Hospital Group, Inc.) (LOC; Wachovia Bank) 2.90 12/7/08 3,400,000 a 3,400,000 New Jersey Housing and Mortgage Finance Agency, SFHR 3.25 4/1/09 1,245,000 1,248,643 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) 5.63 9/15/09 200,000 205,380 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/08 1,900,000 1,902,044 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/08 120,000 120,147 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/09 330,000 335,656 New Jersey Turnpike Authority, Turnpike Revenue 5.50 1/1/09 355,000 355,750 New Jersey Turnpike Authority, Turnpike Revenue 6.75 1/1/09 110,000 110,388 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.50 12/7/08 9,550,000 a 9,550,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.50 12/7/08 2,100,000 a 2,100,000 Northern Highlands Regional High School District Board of Education, GO Notes 3.50 6/15/09 110,000 110,432 Ocean City, GO Notes (General Improvement) (Insured; Assured Guaranty) 5.00 7/15/09 180,000 183,013 Ocean County, GO Notes (College Capital Improvement) 3.00 8/1/09 185,000 186,214 Paramus School District GO Notes, GAN 2.50 9/11/09 1,391,310 1,394,482 Paterson, GO Notes (Insured; FSA) 3.50 2/1/09 200,000 200,416 Port Authority of New York and New Jersey (Consolidated Bonds, 138th Series) 4.00 12/1/08 150,000 150,000 Port Authority of New York and New Jersey (Consolidated Bonds, 151th Series) (Liquidity Facility; Citigroup) 1.14 12/7/08 10,285,000 a,d 10,285,000 Port Authority of New York and New Jersey (Putters Program) (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 1.15 12/7/08 2,215,000 a,d 2,215,000 Port Authority of New York and New Jersey, Equipment Notes 1.17 12/7/08 1,745,000 a 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 1.17 12/7/08 1,615,000 a 1,615,000 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/08 2,000,000 2,000,000 Quinton Township, GO Notes, BAN 2.75 3/1/09 1,000,000 1,001,464 Randolph Township Board of Education, GO Notes 4.55 2/1/09 165,000 165,575 Rumson-Fair Haven Regional High School District, GO Notes (Insured; FSA) 3.00 2/1/09 100,000 100,132 Sea Isle City, GO Notes, BAN 3.75 12/10/08 1,400,000 1,400,116 Seaside Park Borough, GO Notes (Insured; Assured Guaranty) 3.00 9/1/09 340,000 342,512 South Hackensack Township Board of Education, GO Notes (Insured; FSA) 4.00 2/15/09 115,000 115,327 South Jersey Port Corporation, Marine Terminal Revenue, Refunding 4.00 1/1/09 100,000 100,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.82 12/7/08 5,600,000 a,d 5,600,000 Wayne Township, GO Notes, BAN 2.50 9/18/09 1,076,470 1,078,985 West Morris Regional High School District Board of Education, GO Notes 4.25 5/1/09 100,000 100,917 West New York, GO Notes 5.00 6/15/09 800,000 811,609 Total Investments (cost $101,232,359) 96.7% Cash and Receivables (Net) 3.3% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Purchased on a delayed delivery basis. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $19,995,000 or 19.1% of net assets. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Alabama2.1% Alabama Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 4,696,257 Jefferson County Public Building Authority, LR Warrants (Insured; AMBAC) 5.13 4/1/17 2,380,000 1,672,640 Alaska1.6% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 790,000 791,596 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,187,418 Arizona1.6% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,097,180 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; MBIA, Inc.) 5.00 12/1/18 2,700,000 2,753,622 Arkansas.3% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,039,534 California12.8% Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 4.75 9/1/33 7,065,000 5,216,725 California, GO 5.25 10/1/16 295,000 297,950 California, GO (Insured; MBIA, Inc.) 5.25 9/1/10 105,000 a 111,725 California, GO (Various Purpose) (Insured; AMBAC) 4.25 12/1/35 4,800,000 3,357,696 California, GO (Veterans) (Insured; FSA) 5.45 12/1/24 2,635,000 2,635,079 California Department of Water Resources, Power Supply Revenue (Insured; XLCA) 5.38 5/1/12 7,000,000 a 7,826,000 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 804,078 California Public Works Board, LR (Department of Corrections) (Ten Administrative Segregation Housing Units) (Insured; AMBAC) 5.25 3/1/21 1,000,000 1,001,100 California Public Works Board, LR (University of California) (Insured; AMBAC) 5.40 12/1/16 1,000,000 1,011,870 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; MBIA, Inc.) 5.00 7/1/24 1,880,000 1,803,240 Glendale Community College District, GO (Insured; FGIC) 0.00 8/1/21 1,520,000 b 749,953 Glendora Unified School District, GO (Insured; FGIC) 0.00 8/1/26 2,575,000 b 852,660 Glendora Unified School District, GO (Insured; FGIC) 0.00 8/1/27 2,000,000 b 613,380 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,640,000 4,030,015 Nevada Joint Union High School District, GO (Insured; FSA) 5.00 8/1/22 1,160,000 1,145,222 Pajaro Valley Unified School District, GO (Insured; FSA) 0.00 8/1/26 1,500,000 b 509,790 Placer Union High School District, GO (Insured; FSA) 0.00 8/1/27 4,110,000 b 1,302,254 Placer Union High School District, GO (Insured; FSA) 0.00 8/1/28 4,000,000 b 1,178,200 San Juan Unified School District, GO (Insured; MBIA, Inc.) 5.25 8/1/20 1,425,000 1,449,681 Tustin Unified School District, Special Tax Bonds (Senior Lien Community Facilities District Number 97-1) (Insured; FSA) 0.00 9/1/21 1,615,000 b 782,290 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,776,067 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; MBIA, Inc.) 4.75 9/1/16 1,000,000 977,600 Colorado4.6% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 472,075 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 515,646 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,027,960 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,172,520 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 5.88 1/20/20 1,940,000 1,968,285 Colorado Water Resources and Power Development Authority, Drinking Water Revenue 5.25 9/1/15 1,000,000 1,012,370 E-470 Public Highway Authority, Senior Revenue (Insured; MBIA, Inc.) 5.50 9/1/24 2,000,000 1,723,820 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; FSA) 0.00 6/15/11 8,500,000 a,b 3,175,175 Prairie Center Metropolitan District Number 3, Limited Property Tax Supported Primary Improvements Revenue 5.40 12/15/31 4,750,000 3,158,180 Delaware2.1% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,040,050 Delaware Housing Authority, Revenue 5.15 7/1/17 560,000 575,568 Delaware Housing Authority, Revenue 5.40 7/1/24 800,000 825,392 Florida9.1% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty) 5.00 4/1/36 5,000,000 4,423,250 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; MBIA, Inc.) 5.50 10/1/17 2,000,000 2,019,920 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,000,000 968,170 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 989,670 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,227,490 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 5.00 10/1/18 1,705,000 1,734,190 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 10/1/22 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 4/1/28 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 11/1/26 Orlando, Capital Improvement Special Revenue 10/1/22 Pace Property Finance Authority Inc., Utility System Improvement Revenue (Insured; AMBAC) 9/1/12 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 8/1/21 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 8/1/26 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 8/1/31 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; FGIC) 10/1/18 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 12/1/19 Georgia1.8% Atlanta, Tax Allocation Revenue (Atlantic Station Project) (Insured; Assured Guaranty) 12/1/23 Atlanta, Water and Wastewater Revenue (Insured; FGIC) 11/1/18 Bulloch County Development Authority, Student Housing LR (Georgia Southern University Project) (Insured; AMBAC) 8/1/18 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) 6/15/34 Idaho3.6% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) 4/1/12 5,000 a Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 6/1/40 Caldwell, Parity Lien Sewer Revenue (Insured; FSA) 9/1/18 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 12/1/28 Illinois4.8% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 12/1/25 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty) 3/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/33 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; MBIA, Inc.) 11/1/28 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; FSA) 5/15/27 Kentucky1.3% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 9/1/26 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's Healthcare, Inc. Project) 2/1/37 Louisiana3.1% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5/1/15 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; MBIA, Inc.) 5.25 3/1/17 4,500,000 4,570,200 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 4,355,000 4,357,831 Maine1.4% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,290,000 4,228,052 Maryland2.9% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,172,820 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,150,000 1,139,983 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4.75 4/1/13 2,890,000 2,931,818 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,382,412 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.75 7/1/12 2,000,000 a 2,208,500 Michigan4.0% Greater Detroit Resource Recovery Authority, RRR (Insured; AMBAC) 6.25 12/13/08 1,000,000 1,001,440 Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; MBIA, Inc.) 5.00 5/1/16 685,000 729,319 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 1,000,000 1,165,430 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 5.50 7/1/20 1,255,000 1,046,105 Lincoln Consolidated School District, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; FSA) 5.00 5/1/16 1,155,000 1,232,443 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 3,750,000 2,708,287 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 10/1/30 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 Mississippi1.1% Horn Lake, Special Assessment Bonds (DeSoto Commons Project) (Insured; AMBAC) 4/15/16 Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 11/1/20 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 9/1/32 Missouri1.1% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/11 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/16 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/18 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 2/15/25 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 2/15/26 Nebraska.8% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 4/1/16 New Hampshire.6% New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/12 New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/13 New Jersey1.4% New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 750,000 855,060 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,000,000 3,279,060 New Mexico.8% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.13 8/1/28 2,500,000 2,395,125 New York1.9% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,011,250 Seneca Nation Indians Capital Improvements Authority, Special Obligation Revenue 5.00 12/1/23 1,000,000 c 722,790 North Carolina.3% Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; MBIA, Inc.) 5.00 10/1/25 1,250,000 951,325 Ohio4.0% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 3,000,000 1,857,540 Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 5,850,000 5,086,516 Lorain, Hospital Improvement Revenue (Lakeland Community Hospital, Inc.) 6.50 11/15/12 465,000 491,789 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,016,680 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement) 4.75 12/1/27 1,900,000 1,812,980 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,720,000 2,046,963 Oklahoma.6% Oklahoma Development Finance Authority, Health Facilities Revenue (Oklahoma Hospital Association) (Insured; AMBAC) 5.13 12/1/10 785,000 a 842,501 Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,022,329 Oregon.9% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,495,326 Oregon Bond Bank, Revenue (Economic Community Development Department) (Insured; MBIA, Inc.) 1/1/14 Oregon Housing and Community Services Department, Mortgage Revenue (Single-Family Mortgage Program) 7/1/23 Pennsylvania8.3% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/37 Coatesville Area School District, GO (Insured; FSA) 8/15/17 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 1/1/25 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/32 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 7/1/38 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 12/1/25 Pennsylvania Industrial Development Authority, EDR 7/1/23 Philadelphia, GO (Insured; FSA) 12/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5/15/11 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 12/1/11 730,000 a Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 12/1/14 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 3/15/21 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 4/1/14 South Carolina.4% Pickens County School District, GO (School District Enhance Program) 5/1/09 1,135,000 a Texas15.4% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue 1/1/11 2,500,000 a Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/15 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/24 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 12/15/17 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; FSA) 9/1/18 Corpus Christi, Utility System Revenue (Insured; FSA) 7/15/21 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 8/15/17 Denton, GO (Insured; CIFG) 2/15/22 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/23 135,000 b El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/20 Fort Worth, General Purpose Bonds 3/1/20 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 2/1/18 Houston, Tax and Revenue Certificates of Obligation 3/1/11 550,000 a Houston, Tax and Revenue Certificates of Obligation 3/1/11 300,000 a Houston, Water and Sewer System Revenue (Insured; FSA) 5.00 12/1/18 1,145,000 1,165,770 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 585,000 556,920 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 725,659 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 881,270 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 b 1,044,600 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 b 2,216,827 Little Elm Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/22 1,285,000 b 562,175 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 995,000 1,007,736 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 888,782 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,252,550 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,132,186 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 b 318,980 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 b 1,329,804 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,296,235 North Harris Montgomery Community College District, Limited Tax GO Building Bonds (Insured; FGIC) 5.38 2/15/17 145,000 152,472 North Texas Tollway Authority, First Tier System Revenue 5.63 1/1/33 5,000,000 4,313,500 North Texas Tollway Authority, First Tier System Revenue 5.75 1/1/40 3,000,000 2,537,070 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,000,000 4,173,800 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 905,915 San Antonio 5.00 2/1/16 120,000 120,271 San Antonio, Electric and Gas Revenue 5.50 2/1/20 255,000 280,768 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 1,253,558 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,176,918 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 535,000 584,589 Utah.4% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 1,250,000 1,247,537 Virginia.8% Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) 5.25 6/1/19 1,120,000 1,146,219 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; MBIA, Inc.) 5.00 5/15/19 1,200,000 1,200,372 Washington1.8% Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,129,622 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,407,600 Wisconsin.3% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,006,140 Total Investments (cost $332,409,675) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, this security amounted to $722,790 or .2% of net assets. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $332,409,675. Net unrealized depreciation on investments was $31,620,278 of which $2,968,258 related to appreciated investment securities and $34,588,536 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 300,789,397 0 Level 3 - Significant Unobservable Inputs 0 0 Total 300,789,397 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments90.4% Rate (%) Date Amount ($) Value ($) Alaska.7% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 Arizona5.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.25 9/1/30 California4.9% California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,000,000 1,260,960 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 379,772 Colorado3.7% Arista Metropolitan District, Special Revenue 6.75 12/1/35 1,000,000 710,480 Arista Metropolitan District, Subordinate Special Revenue 9.25 12/1/37 1,000,000 909,910 Colorado Educational and Cultural Facilities Authority, Independent School Improvement Revenue (Vail Christian High School Project) 5.50 6/1/37 2,000,000 1,318,060 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,500,000 2,343,005 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,098,054 El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 615,000 622,386 Connecticut1.2% Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,000,000 b 2,249,700 District of Columbia2.8% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 2,915,000 2,976,798 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 1,240,000 1,309,688 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 6.50 5/15/33 620,000 448,911 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 252,355 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 213,836 Florida2.6% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 777,130 Jacksonville Economic Development Commission, IDR (Gerdau Ameristeel US Inc. Project) 5.30 5/1/37 1,700,000 1,050,141 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 3,014,400 Georgia.9% Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,685,000 1,601,677 Idaho1.9% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 3,592,000 Illinois7.6% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 410,000 400,090 Harvey, GO 5.63 12/1/32 4,000,000 3,428,720 Illinois Educational Facilities Authority, Student Housing Revenue (University Center Project) 6.25 5/1/12 1,000,000 c 1,130,780 Illinois Finance Authority, MFHR (Dekalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 1,952,087 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,065,320 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline SLF Project) 6.00 12/1/41 1,000,000 699,170 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,608,320 Yorkville United City, Sales Tax Revenue (Kendall Marketplace Project) 6.00 1/1/26 3,755,000 2,735,668 Yorkville United City, Sales Tax Revenue (Kendall Marketplace Project) 6.00 1/1/27 420,000 303,295 Iowa.4% Coralville, Annual Appropriation Urban Renewal Tax Increment Revenue 6.00 6/1/36 1,000,000 758,930 Kansas1.9% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 885,000 862,397 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Kentucky.5% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5/1/27 Louisiana6.3% Lakeshore Villages Master Community Development District, Special Assessment Revenue 7/1/17 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 7/1/39 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 10/1/22 Maryland.6% Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 1/1/28 Massachusetts.6% Massachusetts Health and Educational Facilities Authority, Revenue (Fisher College Issue) 4/1/30 Michigan3.5% Charyl Stockwell Academy, COP 10/1/35 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/35 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Minnesota2.7% Cottage Grove, Subordinate Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 12/1/46 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 10/1/47 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/30 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 1,000,000 724,430 Mississippi1.9% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 1,500,000 1,195,215 Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 2,290,000 2,293,206 Missouri1.5% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.63 12/1/28 3,000,000 2,303,310 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.50 3/1/31 570,000 602,097 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 5.25 6/1/36 1,900,000 1,301,310 New Jersey3.5% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 3,070,000 2,221,237 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 5.50 7/1/19 425,000 329,970 New Jersey Health Care Facilities Financing Authority, Revenue (Bayonne Hospital Obligated Group Issue) (Insured; FSA) 6.25 7/1/12 1,815,000 1,674,374 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 6.63 7/1/38 3,000,000 2,278,770 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 143,640 New Mexico.9% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 1,000,000 895,430 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 830,000 829,618 New York2.4% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,500,000 1,244,160 New York Liberty Development Corporation, Revenue (National Sports Museum Project) 6.13 2/15/19 2,500,000 d 298,500 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 2,977,000 North Carolina.4% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 815,720 Oklahoma1.5% Chickasaw Nation, Health System Bonds 6.25 12/1/32 1,680,000 1,290,677 Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 7.00 12/1/10 1,500,000 1,495,485 Other State.8% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 1,440,140 Pennsylvania6.6% Delaware County Industrial Development Authority, Revenue (Resource Recovery Facility) 6.20 7/1/19 5,025,000 4,152,760 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 3,467,850 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (AHF/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,602,860 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 2,500,000 1,799,975 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,392,092 Rhode Island.5% Central Falls Detention Facility Corporation, Detention Facility Revenue (The Donald W. Wyatt Detention Facility) 7.25 7/15/35 1,100,000 924,176 South Carolina1.0% Richland County, EIR (International Paper Company Project) 6.10 4/1/23 2,500,000 1,789,775 Tennessee1.3% The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 10/1/25 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 10/1/35 Texas13.4% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 Brazos River Authority, PCR (TXU Energy Company LLC Project) 3/1/41 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 4/1/19 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 5/15/33 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 11/1/14 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 5/1/15 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/36 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/31 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 9/1/36 Willacy County Local Government Corporation, Project Revenue 3/1/09 Willacy County Local Government Corporation, Project Revenue 9/1/28 Washington2.4% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 6/1/27 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 West Virginia.4% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 1,000,000 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 2,490,000 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.38 6/1/32 2,300,000 Wyoming.3% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,000,000 Total Long-Term Municipal Investments (cost $222,552,629) Short-Term Municipal Coupon Maturity Principal Investments8.0% Rate (%) Date Amount ($) Value ($) Colorado3.8% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.85 12/1/08 2,500,000 e Denver City and County, Airport System Revenue, Refunding (Insured; MBIA, Inc. and Liquidity Facility; Bank One) 8.00 12/7/08 4,700,000 e New York2.4% Monroe County GO Notes, RAN 6.50 4/15/09 3,000,000 New York State Dormitory Authority, Insured Revenue (NYSARC, Inc.) (Insured; AMBAC and Liquidity Facility; Key Bank) 8.00 12/7/08 1,500,000 e North Carolina1.2% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wachovia Bank) 2.45 12/1/08 2,200,000 e Oregon.3% Medford Hospital Facilities Authority, Revenue, Refunding (Rogue Valley Manor Project) (LOC; JPMorgan Chase Bank) 0.90 12/1/08 600,000 e 600,000 Pennsylvania.3% Montgomery County Industrial Development Authority, PCR, Refunding (Exelon Generating Company, LLC Project) (LOC; Wachovia Bank) 3.00 12/7/08 500,000 e 500,000 Total Short-Term Municipal Investments (cost $15,000,000) Total Investments (cost $237,552,629) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $3,026,830 or 1.6% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Non-income producing security; interest payments in default. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $237,552,629. Net unrealized depreciation on investments was $52,806,587 of which $225,375 related to appreciated investment securities and $53,031,962 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumption in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's assets carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly DREYFUS MUNICIPAL FUNDS, INC. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
